Citation Nr: 9935994	
Decision Date: 12/29/99    Archive Date: 01/04/00

DOCKET NO.  97-05 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

The case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, which denied the benefit sought.  The veteran 
served on active duty from December 1941 to October 1945, and 
has been certified as a prisoner-of-war of the Japanese 
government from December 1941 to September 1945.  At present, 
after remand to the RO for further development, the veteran's 
case is once again before the Board for appellate review. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  The veteran's PTSD symptomatology is not shown to be 
associated with emotional tension or other evidence of 
anxiety productive of more than mild social and industrial 
impairment.  His PTSD is likewise not characterized by 
occupational and social impairment productive of more than 
mild or transient symptoms which decrease work efficiency and 
his ability to perform occupational tasks only during periods 
of significant stress, or symptoms controlled by continuous 
medication.

3.  An exceptional or unusual disability picture is not shown 
to be associated with the veteran's PTSD.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.125-4.132, 
Diagnostic Code 9411, as in effect prior to November 7, 1996; 
38 C.F.R. §§ 4.1-4.14, 4.125-4.130, (1999), including 
38 C.F.R. § 4.130, Diagnostic Code 9411, as in effect on 
November 7, 1996, and thereafter.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Introduction

The veteran's claim for an increased rating is "well-
grounded" within the meaning of 38 U.S.C.A. § 5107(a). See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  That is, he has 
presented a claim which is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to the claim for increase initiated by 
him in September 1995.  The Board notes parenthetically that 
service connection was established for PTSD by rating action 
in July 1994, but the veteran did not timely enter a notice 
of disagreement as to the rating assigned for PTSD.  See 
38 C.F.R. §§ 20.201, 20. 302 (1999).  Additionally, the Board 
is also satisfied that all relevant facts have been properly 
and sufficiently developed, such that a decision on the 
merits of the claim may now be entered.  It is noteworthy 
that this claim was remanded to the RO in March 1999, 
pursuant to Bell v. Derwinski, 2 Vet. App. 611 (1992), in 
order to obtain VA treatment records referenced by the 
veteran, but not contained within his claims folder.  On 
remand, the veteran clarified that he had not in fact 
received any treatment for PTSD from 1995 to 1999, and as 
such, the case was returned to the Board for further review.  
Notation is made that the veteran's representative in a 
written statement of July 1999 noted that all development 
requested by the Board had been completed, and in light of 
that comment and the absence of any other allegation of the 
veteran as to any failure of the RO to comply with the terms 
of the remand, no further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a).  See Stegall v. West, 11 Vet. App. 268, 
271 (1998).

In this case, in a July 1994 rating decision, the veteran was 
awarded service connection and a 10 percent evaluation was 
assigned for PTSD under Diagnostic Code 9411, effective from 
June 1993.  Based on his claim for increase filed in 
September 1995, the veteran asserts that the currently 
assigned 10 percent rating does not adequately reflect the 
severity of his PTSD.

II.  Applicable Law

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The Board observes that, during the pendency of the veteran's 
appeal, the regulation with which to rate PTSD has been 
changed.  See 61 Fed. Reg. 52695-52702 (October 8, 1996), 
effective November 7, 1996 (codified at 38 C.F.R. §§ 4.16, 
4.125-4.132).  In Karnas v. Derwinski, the United States 
Court Appeals for Veterans Claims (the Court) held that where 
the law or regulation changes after a claim has been filed, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
applies.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
However, in Rhodan v. West, 12 Vet. App. 55 (1998), the Court 
noted that the revised regulations regarding mental disorders 
expressly state an effective date of November 7, 1996, and 
contain no provision for retroactive applicability.  In view 
of the effective date rule contained in 38 U.S.C.A. § 
5110(g), the Secretary was obligated to apply November 7, 
1996 as the effective date for the revised criteria for 
mental disorder, and thus, was prevented from applying the 
liberalizing law rule stated in Karnas, supra.  As such, the 
revised rating schedule for mental disorders cannot be 
applied to a claim for any date prior to November 7, 1996.  
See Rhodan, supra.

Previous to November 7, 1996, in assessing the severity of a 
psychoneurosis, such as PTSD, the effect of the disorder on 
the veteran's ability to interact on both a social and 
industrial level, as confirmed by the current clinical 
findings, was considered.  Social inadaptability, however, 
was evaluated only as it affected or impaired industrial 
adaptability.  See 38 C.F.R. § 4.132, Diagnostic Code 9411, 
Note (1) (as effective prior to November 7, 1996). 

Diagnostic Code 9411 envisions that a 10 percent evaluation 
for PTSD is warranted where the claimant presented 
symptomatology which was less severe than that required to 
meet the criteria for a 30 percent evaluation, but also 
presented evidence of emotional tension or other evidence of 
anxiety productive of mild social and industrial impairment.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (as effective prior 
to November 7, 1996).

A 30 percent disability evaluation for PTSD is warranted 
where there is definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people, and the psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (as 
effective prior to November 7, 1996).  In this regard, the 
Board acknowledges that VA General Counsel defines the word 
"definite," as used in 38 C.F.R. § 4.132 to describe a 30 
percent degree of disability for purposes of rating claims 
involving psychiatric disabilities, as meaning distinct, 
unambiguous, and moderately large in degree, more than 
moderate but less than rather large.  VAOPGCPREC 9-93 (O.G.C. 
Prec. 9-93) (emphasis added).

A 50 percent evaluation for PTSD is warranted where the 
ability to establish and maintain effective or favorable 
relationships with people is considerably impaired, and the 
psychoneurotic symptoms result in such reductions in 
initiative, flexibility, efficiency and reliability levels as 
to result in considerable industrial impairment.  See 38 
C.F.R. § 4.132, Diagnostic Code 9411 (as effective prior to 
November 7, 1996).

A 70 percent evaluation for PTSD is warranted where the 
ability to establish and maintain effective or favorable 
relationships with people is severely impaired, and the 
psychoneurotic symptoms are of such severity and persistence 
that there is a severe impairment in the ability to obtain or 
retain employment.  Id.  A 100 percent evaluation is 
warranted where the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community.  In the alternative, a 100 
percent evaluation is warranted if there were totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality and disturbed thought or behavioral 
processes associated with almost all daily activities, such a 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in a profound retreat from mature behavior.  
As well, a 100 percent evaluation is awarded if the veteran 
is demonstrably unable to obtain or retain employment. Id.  
The appellant only need meet one of these criteria to be 
granted a 100 percent evaluation.  See Johnson v. Brown, 
7 Vet. App. 95, 97 (1994).

The revised schedular criteria incorporate the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, (4th ed. 1994) (DSM-IV).  Under the 
revised schedular criteria, a 10 percent schedular evaluation 
for mental disorders, including PTSD, contemplates 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress; or, symptoms controlled by continuous medication. See 
38 C.F.R. § 4.130, Diagnostic Code 9411, as in effect on 
November 7, 1996, and thereafter.

A 30 percent schedular evaluation contemplates occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  Id.

A 50 percent schedular evaluation contemplates reduced 
reliability and productivity in occupational and social 
situations due to such symptomatology as: flattened affect; 
circumstantial, circumlocutory, or stereotypical speech; 
panic attacks that occur more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation envisions occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently; appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  Id.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss of names of 
close relatives, own occupation, or own name.  Id.

II.  Analysis

Of record are March 1994 VA mental and PTSD examination 
reports showing that the veteran was alert and oriented times 
three with a slightly dysphoric mood and slightly blunted 
affect; that he had speech with regular rate, rhythm and 
excellent content; that he had normal psychomotor activity; 
and that he did not present evidence of psychosis or 
suicidal/homicidal ideation.  The diagnoses were PTSD and 
"V-code uncomplicated bereavement."  In addition, the March 
1994 PTSD report includes notations by the examiner 
indicating that the veteran's main problem at that time was 
bereavement due to his wife's death, although it was his 
opinion that the veteran was moderately to severely affected 
by his PTSD.  As well, difficulty with some memory tasks was 
noted to be secondary to the recent passing of his wife.    

Furthermore, a March 1996 VA PTSD examination report shows 
that the veteran was alert and oriented times three, with a 
neutral mood and full affect.  He likewise was pleasant and 
cooperative, and he was dressed and groomed well.  He 
displayed good eye contact, and had speech with regular rate, 
rhythm, and normal volume.  Moreover, his psychomotor 
activity was within normal limits; his thoughts were 
coherent, logical and goal-oriented; his memory, insight and 
judgment were intact; and his intelligence was within normal 
limits.  The diagnosis was "no diagnosis," and the examiner 
noted that, while he may have met the criteria for PTSD in 
the past, he did not at the time of the examination.

The record likewise includes a December 1997 VA examination 
report which confirms the objective findings obtained during 
the course of the March 1996 VA PTSD examination.  The 
diagnoses recorded, however, include that of PTSD, with the 
examiner noting that a Global Assessment of Functioning Scale 
(GAF) score of 75 was for assignment, which according to DSM-
IV, equates to transient and expectable reactions to 
psychosocial stressors, if symptoms are present, (e.g., 
difficulty concentrating after family argument); and/or no 
more than slight impairment in social, occupational, or 
social functioning (e.g., temporarily falling behind in 
schoolwork). 

There also is for consideration the veteran's statement in 
May 1999 that he had not been in receipt of treatment for 
PTSD from 1995 to the present.

After a review of the evidence, the Board finds that at no 
time during the appeal period has the veteran's PTSD been 
shown to be productive of more than mild social and 
industrial impairment, as required for an award of an 
evaluation in excess of 10 percent under the old criteria for 
mental disorders.  See 38 C.F.R. §§ 4.1-4.14, 4.125-4.132, 
Diagnostic Code 9411 (as effective prior to November 7, 
1996); Karnas, supra.  Although the evidence shows he has a 
diagnosis of PTSD, his current GAF score of 75, as well as 
the remainder of the medical evidence of record, does not 
support the conclusion that his PTSD symptomatology is 
characterized by occupational and social impairment 
productive of more than mild or transient symptoms which 
decrease work efficiency and his ability to perform 
occupational tasks only during periods of significant stress, 
or symptoms controlled by continuous medication.  As such, 
the Board finds that the preponderance of the evidence is 
against the claim for increase for PTSD under both the 
"old" and "new" criteria.  See 38 C.F.R. Part 4, 
Diagnostic Code 9411, as in effect prior to and on November 
7, 1996.

The Board acknowledges that the above-noted March 1994 VA 
PTSD examination report contains notations by the examiner 
indicating that the veteran was moderately to severely 
affected by his PTSD.  However, in determining the 
appropriate rating for the veteran's PTSD, the Board must 
consider the veteran's actual symptomatology and the 
objective findings upon examination, as it affects his social 
and industrial adaptability, and not just the examiner's 
classification of the disease as "mild," "moderate" or 
"severe."  See 38 C.F.R. § 4.130, as in effect prior to 
November 7, 1996.  And, in this case, the Board's conclusion 
is supported by the fact that, based on clinical observations 
by a medical professional, the veteran was found to be alert 
and oriented times three with only a slightly dysphoric mood 
and slightly blunted affect; had speech with regular rate, 
rhythm and excellent content; had normal psychomotor 
activity; and was without evidence of psychosis or 
suicidal/homicidal ideation.

IV.  Conclusion

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered 
whether or not they were raised by the veteran as required by 
the holding of the Court in Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1), which provide procedures for the assignment of 
an extraschedular evaluation.  In the instant case, the 
evidence does not show that the veteran's PTSD 
symptomatology, as exhibited prior to and as of November 7, 
1996, has caused a marked interference with employment or has 
resulted in the need for frequent periods of hospitalization, 
or has otherwise rendered impracticable the application of 
the regular schedular standards.  Accordingly, the Board is 
not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 237, 239 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An evaluation in excess of 10 percent for PTSD is denied.



		
	BRIAN J. MILMOE
	Acting Member, Board of Veterans' Appeals



 

